In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00215-CV


                 UTILITY CONSTRUCTION SERVICES, LLC, APPELLANT

                                                    V.

              SAYERS CONSTRUCTION, LLC; PHILADELPHIA INDEMNITY
               INSURANCE COMPANY; AND MARK SAYERS, APPELLEES

                             On Appeal from the 272nd District Court
                                      Brazos County, Texas
            Trial Court No. 19-002239-V-272-, Honorable Travis B. Bryan, III, Presiding

                                         December 9, 2020

                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellant, Utility Construction Services, LLC, appeals from the trial court’s Final

Judgment in favor of Appellees, Sayers Construction, LLC; Philadelphia Indemnity

Insurance Company; and Mark Sayers.1 Now pending before this Court is the “Joint

Motion to Dismiss Appeal, Vacate Judgment, Apportion Costs, and Accelerate Mandate”

in which the parties represent they have reached a settlement and request that we set


        1
        Originally appealed to the Tenth Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001 (West
2013).
aside the trial court’s judgment and remand the cause to the trial court for rendition of an

agreed judgment. The motion is signed by counsel for all parties. Pursuant to Rule of

Appellate Procedure 42.1(a)(2)(B), we grant the motion, reverse the trial court’s judgment

without passing on the merits of the appeal, and remand the cause to the trial court for

rendition of judgment in accordance with the agreement of the parties. Per the parties’

agreement, costs shall be taxed against the party who incurred them. TEX. R. APP. P.

42.1(d). Having reversed the trial court’s judgment at the request of the parties, no motion

for rehearing will be entertained and our mandate will issue forthwith.2


                                                                   Per Curiam




         2 The parties’ motion also requests that this Court “order that the deposit in lieu of supersedeas

bond filed by UCS be released.” Because trial court’s rendition of judgment on remand will afford the parties
the ancillary relief sought, we simply grant the portion of the motion requesting reversal and remand. See
Sandoz Nutrition Corp. v. Martinez, No. 07-97-00066-CV, 1997 Tex. App. LEXIS 4831, at *2 (Tex. App.—
Amarillo Sep. 3, 1997, no pet.).
                                                     2